People v Wiggs (2017 NY Slip Op 02831)





People v Wiggs


2017 NY Slip Op 02831


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-08055
 (Ind. No. 3389/12)

[*1]The People of the State of New York, respondent,
v Iquan Wiggs, appellant.


Lynn W. L. Fahey, New York, NY (Elizabeth Budnitz of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Daniel Bresnahan, and Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered August 6, 2013, convicting him of robbery in the second degree and menacing in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated July 1, 2015, this Court reversed the judgment, on the law, and ordered a new trial (see People v Wiggs, 130 AD3d 659). On October 20, 2016, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of the facts and issues raised but not determined on the appeal to this Court (see People v Wiggs, 28 NY3d 987). Justice Leventhal has been substituted for former Justice Skelos (see 22 NYCRR 670.1[c]).
ORDERED that, upon remittitur from the Court of Appeals, the judgment is affirmed.
The defendant's contention that the Supreme Court's handling of certain jury notes violated the procedure set forth by the Court of Appeals in People v O'Rama (78 NY2d 270, 277-278) is unpreserved for appellate review (see People v Morris, 27 NY3d 1096, 1098). Under the circumstances, we decline to reach this contention in the exercise of our interest of justice jurisdiction (see People v Nealon, 147 AD3d 784).
LEVENTHAL, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court